Citation Nr: 1311324	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  10-49 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to compartment syndrome of the bilateral legs and right ankle.

2.  Entitlement to a disability rating in excess of 20 percent for compartment syndrome of the right leg and ankle.

3.  Entitlement to a disability rating in excess of 10 percent for compartment syndrome of the left leg.

4.  Entitlement to a disability rating in excess of 10 percent for allergic rhinitis.

5.  Entitlement to a disability rating in excess of 10 percent for pilonidal cyst, tailbone area.

6.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).

7.  Entitlement to a higher initial rating for depression, evaluated as 10 percent disabling from October 7, 2009, to September 8, 2010, and as 30 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service from November 1994 to November 1998. 

The first six issues listed on the tile page come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  That decision, in pertinent part, denied the Veteran's claims for service connection for a low back disorder and higher ratings for bilateral lower-extremity compartment syndrome and allergic rhinitis; increased his previously noncompensable rating for a recurrent pilonidal cyst of the tailbone area to 10 percent disabling, effective August 31, 2009; and denied a total disability evaluation based upon individual unemployability (TDIU). 

Following the issuance of the above rating decision, the hitherto unrepresented Veteran appointed the Disabled American Veterans as his service representative.  Thereafter, in December 2012, the Veteran testified via videoconference before the undersigned Acting Veterans Law Judge, who was authorized to conduct the hearing at the Board's Central Office.  38 U.S.C.A. § 7107(c), (e)(2) (West 2002).  A transcript of the proceeding is of record.  At the hearing, the Veteran submitted medical opinion evidence in support of his appeal, accompanied by a waiver of RO review.  38 C.F.R. §§ 20.800 20.1304 (c) (2012).

As an additional introductory matter, the Board notes that the seventh and final issue on appeal arose from an April 2012 rating decision in which the Nashville RO confirmed its previous denial of a higher initial rating for the Veteran's depression.  Thereafter, in a May 2012 VA Form 9 perfecting his appeal as to the other above-captioned issues, the Veteran also expressed disagreement with his depression rating.  The Board construes the Veteran's statement as a timely Notice of Disagreement since it was filed only a month after the RO's denial of his depression claim.  See 38 C.F.R. § 19.26 (2012).  Accordingly, the Board has taken jurisdiction of that claim for the limited purpose of remanding it for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran, in Board testimony and other documents of record, asserts that service connection is warranted for a low back disorder under both direct and secondary theories of entitlement.  38 C.F.R. §§ 3.303, 3.310 (2012).  Specifically, he contends that this disorder had its onset during his period of active service when he was required to perform physical training exercises that strained the muscles in his lower back.  See Report of November 2009 VA Examination, p. 1.  Alternatively, the Veteran maintains that his low back problems resulted from the strain imposed by his service-connected lower extremity disorders (identified as compartment syndrome of bilateral legs and right ankle).  Board Hearing Tr. at p. 4.  The Veteran further maintains that those service-connected disorders are worse than contemplated by his currently assigned disability ratings and that higher evaluations are also in order for both his allergic rhinitis and his pilonidal cyst, which affects his tailbone area.  Board Hearing Tr. at pp. 10-23.  Finally, the Veteran alleges that the foregoing service-connected disabilities collectively prevent him from obtaining or maintaining gainful employment.  Hearing Tr. at pp. 23-26.  As such, he maintains that a TDIU is warranted.  

Each of the Veteran's claims requires additional development for the reasons detailed below.

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The record reflects that, following the receipt of his low back disorder claim, the Veteran was sent an August 2009 VCAA notice letter that informed him of the legal requirements and evidence needed to substantiate his claim for service connection on a direct basis.  As discussed above, however, the Veteran has also raised a theory of secondary service connection.  Therefore, he needs to be provided with a proper VCAA notice letter that addresses how to establish service connection on a secondary basis.  See generally Kent v. Nicholson, 20 Vet. App. 1, 12 (2006) (observing that incomplete information can render a VCAA notice letter inadequate).

II.  Social Security Records

At the recent videoconference hearing, the Veteran attested to his inability to work due to the claimed low back and lower-extremity disorders at issue in this appeal.  Board Hearing Tr. at p. 25.  He further testified that, in addition to applying for VA compensation, he had submitted a claim for the Social Security Administration (SSA) disability benefits, which had been initially denied but was currently pending appeal.  Id. at 25-26.  In light of the Veteran's testimony, the Board is now on notice of SSA records that may contain information pertinent to his claims.  Accordingly, as such records have not yet been associated with his claims file, they should be obtained on remand.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012); see also Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (finding that as long as a reasonable possibility exists that SSA records may be relevant to a Veteran's claim, VA must assist him or her in obtaining the records); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits). 

III.  Disability Retirement Records

Notwithstanding the purported denial of the Veteran's SSA claim, he appears to have received disability compensation from his former civilian employer, the United States Postal Service.  Indeed, the Veteran testified at his recent hearing that the Postal Service had granted him disability retirement in January 2010.  Board Hearing Tr. at p. 25.  It is unclear whether such compensation was predicated on a medical examination or the submission of medical records, any of which might have bearing on his pending VA claims.  In this regard, the Board observes that, while Postal Service records of unscheduled absenteeism have been added to the Veteran's claims file, no medical records or other documentation regarding his retirement disability have been obtained, other than a November 2009 letter from the Office of Personnel Management (OPM) indicating that "[OPM has] found you to be disabled for your position as a Mail Carrier, due to Degenerative Disc L5-1 only."   Hence, the Board finds that, in addition to requesting the Veteran's SSA file, the AOJ should take steps to elicit any medical records or other documentation associated with his award of retirement disability from the Postal Service and OPM.

IV.  VA Medical Records

Efforts should also be undertaken to secure the Veteran's outstanding VA medical records.  He informed the Board at his December 2012 hearing that he was presently seeking treatment at his local VA Medical Center for recurrent low back and related symptoms.  Board Hearing Tr. at p. 6.  He also professed to have received ongoing VA treatment for symptoms underlying his service-connected bilateral compartment syndrome, allergic rhinitis, and pilonidal cyst.  Board Hearing Tr. at pp. 12, 17, 20.  Significantly, however, the most recent VA treatment records associated with his paper claims file are dated in December 2009.  The Virtual VA efolder contains more timely records, but none dated after April 2012.  In light of the Veteran's testimony, the Board is now on notice that more recent VA treatment records exist but remain outstanding.  Accordingly, those records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2012); see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

V.  Private Medical Records 

In addition to the foregoing records development, attempts should be made on remand to obtain reports of pertinent private treatment.  The Veteran referenced such treatment at his December 2012 hearing, testifying that he had sought medical care for his lower back at two private clinics in Memphis, Tennessee.  Board Hearing Tr. at pp. 7-9.  Although he previously authorized the release of treatment records from the first clinic ("C.C. Orthopaedics"), at least a portion of his records from the second facility ("A.P.H.C.") still appear to be outstanding.  Indeed, apart from a one-page statement from a physician at that facility, none of the Veteran's A.P.H.C. records dated since September 2009 appear to have been associated with his claims file.  Accordingly, the Board finds that reasonable efforts to obtain those private treatment records should be made on remand.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  

Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of records from the private physician who authored the December 2012 written statement ("Dr. M.R."), as well as any other pertinent treatment records from the A.P.H.C.  It should be explained that any prior authorization for the release of his private medical records has now expired and he will need to reauthorize the release of any additional private records before those records may be obtained.  The Veteran also should be notified to submit any additional pertinent private treatment records in his own possession.  Then, if the Veteran provides the requested information, the AOJ should make two attempts to obtain the relevant private treatment records or make a formal finding as to why a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012) (enunciating the recent changes to 38 U.S.C.A. § 5103A(2)(B), under which the 'Secretary shall make not less than two requests to a custodian of a private record in order for an effort to obtain relevant private records to be treated as reasonable under this section, unless it is made evident by the first request that a second request would be futile in obtaining such records').  

VI.  VA Medical Examinations and Opinions

In a claim for service connection, VA's duty to assist the Veteran includes providing a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson,  20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012).  

In an increased rating claim, VA's duty to assist includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The U.S. Court of Appeals for Veterans Claims (Veterans Court) has held that, where the Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (noting that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  

In this case, VA examinations and opinions are warranted with respect to the Veteran's pending low back, compartment syndrome, allergic rhinitis, and pilonidal cyst claims.  A medical opinion is also warranted with respect to his pending TDIU claim.

A. Service Connection - Low Back Disorder
      
At the outset, the Board acknowledges that the Veteran previously underwent a November 2009 VA general examination in which he reported a history of in-service muscle pain in his lumbar spine.  Nevertheless, concurrent clinical testing and X-rays did not reveal any currently diagnosed low back disorders.  Thereafter, the Veteran was afforded a May 2012 VA examination through the Disability Benefits Questionnaire (DBQ) process.  That examination also yielded clinical findings that were unfavorable to his low back claim.  Specifically, the May 2012 VA DBQ examiner determined that the Veteran's recurrent low back pain was indicative of bilateral radiculopathic symptoms, which were caused by compression of his nerve roots and were unrelated to his service-connected lower-extremity compartment syndrome. 

The above VA examiners' reports preceded and, thus, did not account for a December 2012 written opinion from the Veteran's private treating physician.  That opinion, which was entered into evidence at the recent Board hearing, expressly stated that the Veteran's "leg condition" was responsible for his low back pain.  Significantly, however, that private medical opinion did not indicate whether the Veteran's low back pain warranted a separate clinical diagnosis or whether it was merely a symptom of his compartment syndrome.  Moreover, that private opinion was not accompanied by any rationale, which weighs against its probative value in support of the Veteran's claim.  See, e.g. Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

Tellingly, neither the VA examiners nor the private treating physician commented on the Veteran's previously diagnosed low back disorder (degenerative disc disease and disc desiccation at L5-S1).  See July 2008 Treatment Records of C.C. Orthopaedics.  That prior diagnosis, which was not accompanied by any etiological opinion, predated the Veteran's appeal.  The timing of that diagnosis is significant as it calls into question whether the threshold prong for service connection - probative evidence of current disability - has been met in this case.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a 'current disability' is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  

Even assuming that the Veteran still meets the diagnostic criteria for degenerative disc disease, the Board remains uncertain as to whether it, or any other low back disorder, had its onset while the Veteran was on active duty.  Similarly, the Board remains uncertain as to whether any current low back disorder was caused or aggravated by his service-connected lower extremity disabilities, or is otherwise causally related to his active service.  In order to resolve these questions, another VA spine examination is needed.  McLendon, 20 Vet. App. at 81(2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran's new VA spine examination should expressly reconcile the conflicting and incomplete medical evidence of record.  This includes the Veteran's service treatment records, which contain extensive complaints of coccyx (tailbone) pain; as well as the aforementioned VA examination reports and private physician's opinion.  In addition, the new VA examination should address the Veteran's own written statements and testimony, as well as the assertions of his mother, brother, long-time friend, and former supervisor and co-worker.  See Lay Statements received in August 2009.  Such lay evidence is highly relevant to the Veteran's claim for service connection as it collectively suggests that his low back symptoms that have persisted since service in connection with his lower-extremity compartment syndrome.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The new examinations also should expressly consider all pertinent evidence, both medical and lay, obtained pursuant to this Remand.

	B.  Increased Ratings - Compartment Syndrome

The Board recognizes that the VA examination, requested above, is likely to have bearing not only on the Veteran's service-connection claim but also on the appeal of the ratings assigned for his compartment syndrome of the bilateral legs and right ankle.  As noted earlier, the previously obtained VA and private medical opinions are in conflict as to whether the Veteran's recurrent low back pain is related to those service-connected lower extremity disabilities.  That is significant since, under current VA law, where the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996).  It follows that, if the forthcoming VA examination neither clearly dissociates the Veteran's lumbar pain and related symptoms from his bilateral compartment syndrome, nor shows that such symptoms are characteristic of a separate low back disorder warranting service connection, then the Board will have no discretion but to attribute those symptoms to his previously service-connected knee and ankle disabilities.  This, in turn, could affect the evaluations assigned for those disabilities.  Accordingly, consideration of the Veteran's bilateral compartment syndrome claims must be deferred pending the completion of the new VA examination requested in support of his low back claim.  

Further, while mindful that the Veteran underwent a VA leg and ankle examination in February 2012, the Board observes that he has since complained of reduced mobility and overall symptomatic worsening in his lower extremities.  Board Hearing Tr. at pp. 14-16.  In light of the Veteran's testimony, and the evidence of ongoing clinical treatment for leg and ankle symptoms, the Board finds that, on remand, he should be afforded a follow-up VA examination that comprehensively addresses the current nature and severity of his service-connected bilateral compartment syndrome.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  



	C.  Increased Rating - Allergic Rhinitis

The Veteran should also be afforded a follow-up VA examination that includes comprehensive findings regarding the current nature and severity of his allergic rhinitis.  In this regard, the Board recognizes that, throughout the pendency of this appeal, the Veteran's upper respiratory tract symptoms have been found to comport with diagnoses of allergic rhinitis, rhinosinusitis, and sinusitis.  To date, however, no VA examiner has clarified which of those underlying respiratory symptoms are encompassed within his service-connected disability and which, if any, are excluded.  Such an expert medical opinion is necessary in order for the Board to determine the appropriate rating to assign for that disability in accordance with the tenets of Mittleider.  See Mittleider, 11 Vet. App. at 182.  

Accordingly, on remand, the Veteran should be afforded a VA examination that clearly distinguishes between his service-connected and nonservice-connected respiratory symptoms and otherwise delineates his current disability picture in light of the updated evidence of record.  See 38 C.F.R. § 4.1 (2012) (recognizing the general importance of evaluating each disability in relation to its history).  Such evidence includes the Veteran's recent hearing testimony, in which he attested to an overall worsening of his respiratory problems, particularly during the warm-weather months when his seasonal allergies peaked.  Hearing Tr. at pp. 14-16.  The Veteran is competent to offer an account of such seasonally fluctuating symptoms, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As such, the Board finds that, to the extent possible, his follow-up VA examination should address the nature and severity of those underlying symptoms during their most active stage.  See Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992) (noting that, in increased rating claims involving disabilities that fluctuate in degree of severity, an examination of the disability during an active stage or during an outbreak is required).  Further, given the complex nature of the Veteran's respiratory disability picture, the requested examination should be performed by an ear, nose, and throat (ENT) specialist.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (noting the general importance of an examiner's knowledge and skill in analyzing the medical data).   

      D.  Increased Rating - Pilonidal Cyst of the Tailbone Area  

As he has with his compartment syndrome and allergic rhinitis, the Veteran has attested to the progressive worsening of the pilonidal cyst that affects his tailbone region.  Hearing Tr. at pp. 11-13.  He has further alleged that this service-connected disability is accompanied by episodic flare-ups, which occur approximately 2-3 times per month and persist for an average of 4-5 days at a time.  Id. at p. 13.  The Veteran has reported that, during such flare-ups, he experiences increased swelling and discomfort in the affected area, none of which is responsive to topical therapy ("soaks") and medication.  Id.  In terms of other treatment options, the Veteran has acknowledged the possibility of undergoing surgery, but has reportedly decided against such intervention "because [his treating providers] said [the cyst] would just come back."  Id.  

The Veteran's testimony suggests that his pilonidal cyst has increased in severity since his most recent VA DBQ skin examination.  At that time, by his own admission, he was only experiencing monthly flare-ups associated with his service-connected skin disability.  See Report of February 2012 VA DBQ Examination.  The Board acknowledges that the DBQ skin examination took place in February 2012 and, thus, is hardly stale in nature.  However, while the mere passage of time is an insufficient stand-alone basis to request a new VA examination, the relative recency of an examination does not, in and of itself, preclude the need for follow-up evaluation.  Cf.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).  To the contrary, VA's governing laws and regulations are clear that, when available evidence is too old for an adequate evaluation of a claimant's condition, VA's duty to assist includes furnishing providing a new examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  That duty has been triggered in the instant case by the Veteran's complaints of worsening symptoms and his identification of ongoing VA treatment associated with his pilonidal cyst.  Accordingly, the Board finds that there may have been a significant change in the Veteran's condition and, thus, a new examination is needed to fully and fairly assess the merits of his claim.  That new VA examination should include a review of all pertinent information in his claims file, including any additional lay and clinical evidence obtained pursuant to this Remand.  38 C.F.R. § 4.1 (2012). 

      E.  TDIU

The Board also finds that additional evidentiary development, including a VA medical opinion, is warranted with respect to Veteran's claim of entitlement to a TDIU.  In this regard, the Board notes parenthetically that a TDIU is warranted where there is evidence of impairment that is so grave that it would be impossible for an average person to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The key inquiry is whether a Veteran's service-connected disabilities, individually or in the aggregate, are of sufficient severity to preclude employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU encompasses both objective and subjective criteria.  Hatlestad, 5 Vet. App. 524, 529 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation. Subjective criteria, set forth at 38 C.F.R. § 4.16(a), permit the assignment of a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Here, in addition to his aforementioned awards of service connection for bilateral compartment syndrome, allergic rhinitis, a pilonidal cyst, and depression, the Veteran is noncompensably service-connected for a left thumb wart.  His combined disability rating is 60 percent.  As such, he does not yet meet the subjective criteria of 38 C.F.R. §4.16(a), even taking into account the bilateral factor for his lower-extremity disabilities.  See 38 C.F.R. §§ 4.25, 4.26.  Nevertheless, the additional development needed in support of those service-connected disabilities, and the other issue on appeal, may render him eligible for schedular TDIU consideration.  38 C.F.R. §4.16(a).  As such, adjudication of the Veteran's TDIU claim must be deferred pending the completion of the aforementioned records procurement and VA examinations.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Additionally, the Board finds that the Veteran should be afforded a VA medical opinion specific to his TDIU claim.  The Board recognizes that the clinicians who have conducted the Veteran's prior VA examinations have opined that none of his service-connected disabilities, standing alone, renders him unemployable.  A similar conclusion has been reached with respect to the claimed low back disorder for which entitlement to service connection remains pending.  Nevertheless, it does not appear that a VA examiner has yet addressed the impact of the Veteran's service-related disabilities, in the aggregate, on his ability to obtain and maintain gainful employment.  

Moreover, while the Veteran has reportedly received retirement disability from the Postal Service and has applied for additional benefits from the SSA, the evidentiary bases for those current and pending awards has not yet been established.  As such, the Veteran's mere descriptions of his applications for benefits from those other Federal agencies are insufficient to grant his TDIU claim.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In any event, the Board observes that award determinations from the Postal Service, OPM, and SSA are neither dispositive nor binding on VA since the former have different disability requirements.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).

In addition, the Board acknowledges that the Veteran himself has contended that all of his service-related disabilities prevent him from obtaining or performing work that would furnish a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  He also has supported his own contentions with statements from his mother, brother, long-time friend, and former supervisor and co-worker, each of whom attests to the Veteran's inability to work due to the disabilities at issue on appeal.  While a lay person, the Veteran is certainly competent to report the perceived occupational effects of those disabilities.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469-70; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Similarly, the other lay witnesses are competent to attest to any functional limitations posed by the Veteran's service-connected disabilities that they have personally observed.  Id.  Additionally, the lack of corroborating medical evidence does not, by itself, render the statements of the Veteran and the other lay witnesses inherently incredible.  Id.  Significantly, however, none of those parties has been shown to have the requisite skill or training to render an employability determination that is valid for VA rating purposes.  Cf. 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471.  Accordingly, such a determination should be obtained on remand from a qualified VA examiner.  YT v. Brown, 9 Vet. App. 195 (1996).  

Following the completion of the above VA opinion, and the other development requested herein, the AOJ should readjudicate the Veteran's TDIU claim and, in so doing, consider whether referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted if the criteria of 38 C.F.R. § 4.16(a) are still not met.  In this regard, the Board observes that, while it does not have the authority to award an extraschedular TDIU in the first instance, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).



VII.  Manlincon Issue

As a final matter, the Board notes that, in addition to the previously discussed service connection, individual increased rating, and TDIU claims, the Veteran has petitioned for an initial higher evaluation for his service-connected depression.  As noted in the introduction, the RO's most recent denial of the Veteran's depression claim was encapsulated in an April 2012 rating decision with which he expressed his dissatisfaction in a May 2012 VA Form 9.  As less than one year elapsed between the RO's April 2012 denial and the Veteran's May 2012 statement, the Board finds that his statement does not constitute a new increased claim but is instead tantamount to a timely Notice of Disagreement with the RO's prior denial.  Accordingly, the Veteran's depression claim must be remanded for issuance of a statement of the case.  See Manlincon, 12 Vet. App. at 240-41.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case that addresses the Veteran's claim for an initial increased rating for depression.  If, and only if, the Veteran perfects an appeal with respect to that claim, the AOJ should ensure that any indicated development is completed before the issue is certified for appellate consideration.

2.  Provide the Veteran with a VCAA notice letter that advises him of the information and evidence needed to substantiate his claim for service connection for a low back disorder as secondary to his service-connected compartment syndrome of the bilateral legs and right ankle.  

3.  Obtain and associate with the claims file the following records:

(a)  a copy of the Veteran's Social Security Administration (SSA) file, including all disability determinations rendered by that agency and the medical records upon which those determinations were predicated; 

(b) copies of all medical records and other documentation associated with his award of disability retirement from the U.S. Postal Service and OPM; 

(c) copies of the Veteran's medical records from the Memphis, Tennessee, VA Medical Center dated since April 2012.  

All development efforts should be documented in the paper claims file and/or the Virtual VA efolder.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  

4.  After requesting and obtaining the necessary authorization from the Veteran, request and associate with the claims file all records of treatment from the private physician who authored the December 2012 written statement ("Dr. M.R."), as well as any other pertinent treatment records from the private clinic in Memphis, Tennessee ("A.P.H.C.") dated since September 2009.  
All development efforts should be documented in the paper claims file and/or the Virtual VA efolder.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  

5.  After the development requested in items 1 through 7 is complete, forward the claims file to a qualified VA examiner for the purpose of rendering an examination and opinion as to the etiology of any low back disorder found to be present, to expressly include degenerative disc disease and disc desiccation at L5-S1.

The claims file and any relevant medical records contained in Virtual VA should be made available to and reviewed by the examiner.  All pertinent symptomatology and findings should be reported in detail, and any necessary diagnostic tests, if any, should be accomplished.

The examiner should render an opinion, with supporting rationale, as to the following:

a)  State whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that any current low back disorder had its onset in service.  In rendering this opinion, the VA examiner should expressly comment on the Veteran's service treatment records, which include complaints of recurrent lower back (coccyx) pain.  The examiner also should consider and accept as true the Veteran's own written statements and testimony, as well as the assertions of his mother, brother, long-time friend, and former supervisor and co-worker, which collectively attest to a persistence of low back problems since the Veteran's active service.

b)  State whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that any current low back disorder manifested to a compensable degree within one year of his active service or is otherwise related to any aspect of that service.

c)  State whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that any current low back disorder was caused or aggravated by (underwent an increase in severity beyond the natural progression of the disease) the Veteran's service-connected compartment syndrome of the bilateral legs and right ankle.  In rendering this opinion, the examiner should expressly reconcile the conflicting findings of the May 2012 VA DBQ examiner and the December 2012 private physician ("Dr. M.R.").  The examiner should also address and accept as true the Veteran's assertions of recurrent low back pain, which is coincident with the limping and related strain imposed by his compartment syndrome.   

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

6.  Forward the Veteran's claims file to a qualified VA examiner for the purpose of rendering an examination and opinion as to the current nature and severity of his compartment syndrome of the bilateral legs and right ankle.     

The claims file and any relevant medical records contained in Virtual VA must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests, if any, should be accomplished.

Specifically, the VA examiner should address the following:

a) Conduct range of motion testing of the right ankle and bilateral extremities, which should recording
 in degrees.  Ankylosis, if any, should be reported.
  
b) Describe any pain, weakened movement, excess fatigability, or incoordination resulting from the Veteran's disabilities.  Additionally, discuss whether the Veteran's disabilities are manifested by painful flare-ups, and, if so, the frequency and duration of the flare-ups.  If the any of the above result in additional limitation of motion, this should be portrayed in terms of the degree of additional range of motion loss. 

c) State whether there is any nonunion or malunion of the tibia and fibula, and whether any such impairment is slight, moderate, or marked in severity and/or requires a brace for support.  

d) Note whether the Veteran's right and left compartment syndrome is productive of any scarring.  Specify the location and size of any scar and whether it causes limitation of motion, or is painful, unstable, or superficial.

e) State whether the Veteran's right and left compartment syndrome is manifested by any neurological or muscle impairment, and, if so, which nerves/muscles are involved, and the extent of the impairment. 

7.  Forward the Veteran's claims file to a VA ear, nose, and throat (ENT) specialist for the purpose of rendering an examination and opinion as to the current nature and severity of his service connected respiratory disorder (diagnosed as allergic rhinitis) and to determine whether the symptoms underlying his other upper respiratory tract diagnoses (sinusitis and rhinosinusitis) are encompassed within that service-connected disability.     

If possible, the Veteran should be examined during the spring, summer, or early fall, when his upper respiratory symptoms are reportedly at their most active stage.

The claims file and any relevant medical records contained in Virtual VA must be made available to and reviewed by the examiner.  

Specifically, the VA examiner should address the following:

a)  Set forth all current complaints, findings, and diagnoses pertaining to the Veteran's service-connected respiratory disorder.

b)  Indicate whether any symptoms associated with other upper respiratory tract diagnoses, to specifically include rhinosinusitis and sinusitis, are clinically distinguishable from the Veteran's service-connected respiratory disorder, which has been identified as allergic rhinitis.  Clearly identify any such symptoms that are not associated with the Veteran's service-connected respiratory disorder. 

c)  State whether the Veteran's service-connected respiratory disorder is manifested by nasal polyps and/or whether it results in a greater-than-50 percent obstruction of both nasal passages or complete obstruction on one side.

d)  Address whether the Veteran's service-connected respiratory disorder is associated with any type of granulomatous infection.

e)  Discuss whether the Veteran's service-connected respiratory disorder is productive of any incapacitating episodes requiring prolonged (i.e., at least 4-6 weeks) antibiotic treatment, and note the frequency and duration of such episodes.  (For VA purposes, an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.)  Also address whether the Veteran's service-connected disability is productive of any non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting, and note the frequency and duration of such episodes.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

8.  Forward the Veteran's claims file to a qualified VA examiner for the purpose of rendering an examination and opinion as to the current nature and severity of the pilonidal cyst, which affects his tailbone area.  The claims file and any relevant medical records contained in Virtual VA must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests, if any, should be accomplished.

9.  Forward the Veteran's claims file to a qualified VA examiner for the purpose of rendering an opinion as to the impact of the Veteran's service-connected disabilities on his employability.  The Veteran does not need to be scheduled for an additional VA examination unless the VA examiner determines that such an examination is necessary to provide the requested opinion(s).

The claims file and any relevant medical records contained in Virtual VA must be made available to and reviewed by the examiner.  

The VA examiner is expressly requested to offer an opinion as to whether the Veteran's service-connected disabilities (which currently include bilateral compartment syndrome, allergic rhinitis, a pilonidal cyst, depression, and left thumb wart) render him unable to secure or follow a substantially gainful occupation.  In making this determination, the VA examiner is asked to consider the Veteran's service-connected disabilities both individually and in the aggregate, but without consideration of any nonservice-connected disabilities.

In offering these opinions, the VA examiner should consider the Veteran's statements, and those of his mother, brother, long-time friend, and former supervisor and co-worker, regarding the collective impact of his service-connected disabilities on his ability to work.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

10.  Following the completion of the above, and any other development deemed necessary, readjudicate the claims on appeal, to include whether extraschedular referral of the TDIU issue is warranted if the requirements of 38 C.F.R. § 4.16(a) are not yet met.  If any of the benefits sought on remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


